

116 SRES 435 ATS: Reaffirming the importance of the General Security of Military Information Agreement between the Republic of Korea and Japan, and for other purposes.
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 435IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Risch (for himself, Mr. Menendez, Mr. Inhofe, Mr. Reed, Mr. Coons, Mr. Markey, Mr. Gardner, Mr. Portman, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Foreign RelationsNovember 21, 2019Committee discharged; considered and agreed toRESOLUTIONReaffirming the importance of the General Security of Military Information Agreement between the
			 Republic of Korea and Japan, and for other purposes.
	
 Whereas the General Security of Military Information Agreement (GSOMIA) between the Republic of Korea and Japan is crucial to safeguarding United States and allied interests in Northeast Asia and the broader Indo-Pacific region;
 Whereas bilateral information sharing between the Governments of the Republic of Korea and Japan is critical to increasing trust and growing cooperation that advances shared defense and security interests;
 Whereas the Governments and people of Japan and the Republic of Korea have made significant contributions to advancing our shared defense partnership and promoting trilateral cooperation;
 Whereas defense cooperation among the United States, Japan, and the Republic of Korea serves as a deterrent against aggression from adversaries and external security threats as well as against new and non-traditional challenges;
 Whereas the suspension of GSOMIA directly harms United States national security at a time when the Government of the Democratic People's Republic of Korea is engaging in an increased level of provocations, including 12 tests of over 20 ballistic missiles this year, including new types of nuclear-capable land and sea-launched ballistic missiles;
 Whereas the Governments of the People's Republic of China, the Democratic People's Republic of Korea, and the Russian Federation are seeking to capitalize on friction between the Republic of Korea and Japan, and the resulting strain on trilateral cooperation and on our bilateral alliances;
 Whereas the Government and people of the United States value the partnership of Japan and the Republic of Korea in upholding regional security and prosperity, including by safeguarding maritime security and freedom of navigation, promoting investment and commerce, advocating for the rule of law, and opposing the use of intimidation and force in the Indo-Pacific; and
 Whereas strengthening intelligence sharing is fundamental to the future of trilateral cooperation, and to enabling the Governments of the United States, Japan, and the Republic of Korea to face the challenges posed by the Government of the Democratic People's Republic of Korea’s destabilizing actions, the People's Republic of China, and other emerging security threats: Now, therefore, be it
	
 That the Senate— (1)reaffirms the importance of the General Security of Military Information Agreement (GSOMIA) between the Republic of Korea and Japan as a crucial military intelligence-sharing agreement foundational to Indo-Pacific security and defense, and specifically to countering nuclear and missile threats from the Democratic People's Republic of Korea;
 (2)underscores the vital role of the alliances between the United States and Japan and the United States and the Republic of Korea in promoting peace, stability, and security in the Indo-Pacific region;
 (3)highlights that friction between the Republic of Korea and Japan only fractures the region and empowers its agitators;
 (4)urges the Republic of Korea to consider how to best address potential measures that may undermine regional security cooperation;
 (5)encourages the Governments of Japan and the Republic of Korea to take steps to rebuild trust and address the sources of bilateral friction, insulate important defense and security ties from other bilateral challenges, and pursue cooperation on shared interests, such as a denuclearized Korean peninsula, market-based trade and commerce, and a stable Indo-Pacific region; and
 (6)commits to strengthening and deepening diplomatic, economic, security, and people-to-people ties between and among the United States, Japan, and the Republic of Korea.